11-2785-ag
         Sulollari v. Holder
                                                                                        BIA
                                                                                   Sichel, IJ
                                                                               A095 370 353
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5 th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JOSEPH M. McLAUGHLIN,
10                BARRINGTON D. PARKER,
11                     Circuit Judges.
12       _____________________________________
13
14       RENATO SULOLLARI,
15                Petitioner,
16
17                             v.                               11-2785-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24
25       FOR PETITIONER:                 Charles Christophe, New York, NY.
26
27       FOR RESPONDENT:                 Tony West, Assistant Attorney
28                                       General; Carl H. McIntyre; Assistant
29                                       Director, Jacob A. Bashyrov, Trial
30                                       Attorney, Office of Immigration
31                                       Litigation, United States Department
32                                       of Justice, Washington D.C.
33
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Renato Sulollari, a native and citizen of

 6   Albania, seeks review of a June 16, 2011, decision of the

 7   BIA affirming the May 18, 2009, decision of Immigration

 8   Judge (“IJ”) Helen Sichel, denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Renato Sulollari,

11   No. A095 370 353 (B.I.A. June 16, 2011), aff’g No. A095 370

12   353 (Immig. Ct. N.Y. City May 18, 2009).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA.     See Yang v. U.S.

17   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).     The

18   applicable standards of review are well established.     See 8

19   U.S.C. § 1252(b)(4)(B); see also Weng v. U.S. Dep’t of

20   Justice, 562 F.3d 510, 513 (2d Cir. 2009).     Because the BIA

21   declined to address the IJ’s credibility determination and

22   found that even assuming Sulollari’s credibility, the


                                  2
 1   government had demonstrated a fundamental change in country

 2   conditions, we address only the agency’s dispositive future

 3   persecution finding.    See Aliyev v. Mukasey, 549 F.3d 111,

 4   117 (2d Cir. 2008) (assuming credibility when the BIA does

 5   not affirm the IJ’s adverse credibility determination); see

 6   also Yang, 426 F.3d at 522.    We conclude that the agency

 7   reasonably found that Sulollari failed to demonstrate that

 8   he would suffer any harm if returned to Albania.    See

 9   Hoxhallari v. Gonzales, 468 F.3d 179, 187 (2d Cir. 2006).

10       The government may rebut a finding of past persecution,

11   and the resulting presumption of a well-founded fear of

12   future persecution, by showing a fundamental change in

13   conditions in the country where the petitioner suffered past

14   persecution such that the applicant’s fear of persecution is

15   no longer well-founded.    See 8 C.F.R. § 1208.13(b)(1); Niang

16   v. Mukasey, 511 F.3d 138, 148 (2d Cir. 2007).    Sulollari’s

17   application is based on his membership in the Democratic

18   Party (“DP”) and his fear of harm at the hands of members of

19   the Socialist Party (“SP”), who were in control of the local

20   and national government of Albania when Sulollari applied

21   for asylum in 2002.    Given the fundamental change in

22   Albania–namely the DP’s 2005 takeover of the


                                    3
 1   government–Sulollari had the burden to establish that he has

 2   a well-founded fear of harm at the hands of the government,

 3   now controlled by the DP.     See 8 C.F.R. § 1208.13(b)(1); see

 4   also Hoxhallari, 468 F.3d at 187-88 (concluding that alien’s

 5   fear of future persecution based on his affiliation with the

 6   DP was not well-founded in light of the “fundamental change

 7   in the political structure and government of Albania”).

 8   Sulollari argues that he fears harm if returned to Albania

 9   due to local police corruption and his previous DP

10   activities, but he has not identified any evidence that the

11   local police force is SP-aligned or that DP activists have

12   been persecuted by the local police.     See 8 C.F.R.

13   § 1208.13(b)(1).     Moreover, Sulollari failed to demonstrate

14   that he could not relocate to a DP-controlled area; the

15   agency reasonably found DP-led government controls the

16   security apparatus throughout Albania.     See 8 C.F.R.

17   § 1208.13(b)(3)(F).

18       Because the agency reasonably found that there had been

19   a fundamental change in Albania and that Sulollari had not

20   otherwise shown a well-founded fear of harm, the agency did

21   not err in denying asylum, withholding of removal, and CAT

22   relief because all three claims were based on the same

23   factual predicate.     See Paul v. Gonzales, 444 F.3d 148, 156

24   (2d Cir. 2006).

                                     4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2) and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13




                                    5